Citation Nr: 0322376	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  95-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for 
tinnitus of the left ear, evaluated as 10 percent disabling, 
effective January 1, 1993. In a May 1997 rating decision the 
RO granted service connection tinnitus of both ears and 
continued the 10 percent evaluation.  The effective date of 
the grant was January 1, 1993.

This claim was previously before the Board and was the 
subject of an August 1999 remand that sought to resolve 
procedural matters and develop the evidence.  This claim was 
again before the Board and was the subject of a November 2000 
remand that sought development of the evidence.  

In a July 2002 decision, the Board denied entitlement to an 
original rating in excess of 10 percent for tinnitus.  The 
veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which issued an order in April 2003 that vacated the Board's 
decision, and remanded the matter for readjudication pursuant 
to 38 U.S.C.A. § 7252(a) (West 2002).  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed and the veteran has been 
notified of the evidence necessary to substantiate his claim.

2. The veteran has been in receipt of the maximum schedular 
evaluation for tinnitus since the effective date of the grant 
of service connection.

3.  Separate ratings for tinnitus in each ear are precluded 
by law.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected tinnitus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 3.321 (2002); 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998), 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002), 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran was notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate his claims, and the basis of the 
RO's decisions with respect to his claims.  

In its November 2000 remand, the Board informed veteran of 
the evidence necessary to substantiate his claims.  The 
veteran was advised that he was responsible for providing the 
names and addresses of all facilities where he had been 
treated for tinnitus, and that VA was responsible for 
obtaining records of any treatment he reported.  He was 
informed that VA would undertake to afford him an examination 
and that he was responsible for reporting for the 
examination.

The RO's rating actions, statement of the case and 
supplemental statement of the case have served to inform the 
veteran of the evidence needed to substantiate his claim.  VA 
has thereby met its obligations to notify the veteran of the 
evidence needed to substantiate his claims and of whom was 
responsible for obtaining what evidence. Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

As part of its November 2000 decision, the Board ordered 
further development of the veteran's claimed disabilities.  
VA examinations were completed in April and May 2001.  

In the July 2003, the veteran submitted his 90-day response 
form indicating that he had no further evidence to submit.  
There is no issue as to substantial completeness of the 
veteran's application for benefits.  See 38 U.S.C.A. § 5102. 
There are no outstanding records that are pertinent to the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has not submitted or requested that the RO obtain 
additional medical evidence, and the Board is not aware of 
any such evidence.  The veteran and has been advised of the 
evidence necessary to substantiate the claim and the 
applicable rating criteria, by means of the statement of the 
case, the supplemental statements of the case, the rating 
decisions, and the Board remand issue regarding the claim.  

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran has indicated is pertinent to the claim and has 
satisfied the duty to assist. See 38 U.S.C.A. § 5103A.  The 
Board concludes that the notice and duty to assist provisions 
of the VCAA and the implementing regulations have been 
satisfied and accordingly, the Board will address the merits 
of the veteran's claims.

Factual Background

The veteran's service medical records showed treatment and 
diagnosis of tinnitus shortly before discharge from service.  

On VA examination in March 1993, the veteran reported the 
presence of right ear ringing for the past year.  The ringing 
occurred primarily at night but he did not notice it during 
the day.  There was no history of pus drainage, ear 
infection, or ear surgery.  The veteran had a positive family 
history for hearing loss and the veteran was himself exposed 
to loud noises working as a jet engine technician in service.  
The veteran reported use of hearing protection at the time.  
On physical examination, ear canals were normal and without 
lesion.  Eardrums were normal without evidence of previous 
infections or scarring.  The examiner diagnosed chronic 
intermittent tinnitus in the left ear probably secondary to 
his mild high frequency sensorineural hearing loss in the 
left ear due to noise exposure in service.  

On VA examination in March 1995, the veteran reported that 
hear the end of his tour of duty, he failed his hearing test 
and was placed on a profile that limited his exposure to loud 
noises.  He observed onset of right ear tinnitus six months 
prior to the examination.  Physical examination of the canal, 
tympanic membrane, tympanum, and mastoid was normal, 
bilaterally.  There was no evidence of ear disease or middle 
ear infection affecting any functioning other than hearing.  
The examiner's diagnosis was tinnitus, secondary to 
sensorineural hearing loss with more recent symptoms 
affecting the right ear in addition to the previously 
affected left ear.  

On VA examination in May 2001, the veteran reported bilateral 
tinnitus that interfered with his sleep.  He did not mention 
that the tinnitus interfered with his work as an electrician.  
His hearing was diagnosed within normal limits for rating 
purposes, bilaterally.  The examiner opined that it was 
unlikely that the veteran's tinnitus interferes with his 
employment.  The veteran reported serving as a jet engine 
mechanic in service.  He complained of tinnitus over the past 
10 to 12 years that was bothersome at night.  Examination of 
the ear canals and tympanic membranes was normal.  The 
examiner's impression was very mild hearing loss in each ear 
with ringing tinnitus most likely associated with the 
acoustic trauma associated with his job as a jet engine 
mechanic.  

Legal Criteria

The veteran contends that an original rating greater than 10 
percent is warranted for his service-connected tinnitus.  His 
representative contends that separate 10 percent ratings are 
warranted for each ear for the veteran's tinnitus.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Tinnitus is evaluated pursuant to the criteria 
found in Diagnostic Code 6260 of the Schedule.  38 C.F.R. § 
4.87.  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows recurrent tinnitus. 38 
C.F.R. § 4.87.

The criteria for evaluation of tinnitus were amended during 
the pendency of the veteran's appeal, effective June 10, 
1999.  See 64 Fed. Reg. 25,202 (May 11, 1999). Pursuant to 
the criteria in effect prior to June 10, 1999, a 10 percent 
rating for tinnitus contemplated persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma.  38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has 
invalidated the requirement that the tinnitus be the result 
of head injury, concussion or acoustic trauma.  Wanner v. 
Principi, 17 Vet. App. 4, 18 (2003).

The Board finds that neither of the two sets of criteria for 
the evaluation of tinnitus are more favorable to the 
veteran's claim, because both sets of criteria provide no 
rating higher than 10 percent for tinnitus.  Therefore, 
pursuant to both sets of criteria, the veteran is currently 
evaluated at the highest rating available for tinnitus.

The veteran's representative has argued that a separate 
rating of 10 percent is warranted, in accordance with the 
provisions of 38 C.F.R. § 4.25 (2002), for each ear because 
the veteran reports bilateral tinnitus.  In April 2003, the 
Court vacated the Board's July 2002 decision citing the need 
to determine whether separate ratings for tinnitus in each 
ear are required.  

On May 22, 2003, VA's General Counsel issued a decision 
holding that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorized a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate rating for tinnitus for each ear may not 
be assigned under DC 6260 or any other diagnostic code.  
Thus, while the veteran was service-connected for right ear 
tinnitus by rating action dated in May 1997, he is only 
entitled to a single 10 percent rating, previously granted in 
the left ear, effective from January 1, 1993.  

Adding support to the General Counsel's opinion is the fact 
that on May 14, 2003, VA published a final rule adding a note 
to DC 6260, directing raters to "[a]ssign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  68 Fed. 
Reg. 25,822, 25,823 (2003); (to be codified at 38 C.F.R. 
§ 4.87, DC 6260, note (2)).  (The notice also added a note 
providing that objective tinnitus is to be evaluated as part 
of the underlying condition, not under DC 6260.  38 C.F.R. 
§ 4.87, DC 6260, note (3).  In this case the veteran's 
tinnitus has not been attributed to an underlying condition).

The General Counsel did not specifically discuss the impact 
of 38 C.F.R. § 4.25 concerning combined evaluations.  
However, the General Counsel presumably considered all 
applicable law and regulations in reaching his conclusions.  
In any event the Board is bound by decisions of the General 
Counsel, and would not be free to interpret § 4.25 in a way 
that is contrary to the implicit and explicit holdings of the 
General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

The record shows that the veteran has never been hospitalized 
for treatment of tinnitus.  Therefore, his disability is not 
shown to require frequent periods of hospitalization.

In January and March 1995, the veteran reported that he had 
been denied employment due to tinnitus.  However, subsequent 
records show that he has been employed, on at least a part 
time basis since retiring from service. The veteran has not 
reported that tinnitus is interfering with his employment.  
Furthermore, on the May 2001 VA examination, the examiner 
concluded that it was unlikely that the veteran's tinnitus 
interfered with his employment.  

Therefore, the evidence does not show marked interference 
with employment or frequent hospitalization that would 
warrant referral for consideration of an extraschedular 
rating.

The Court has held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case the veteran has been in receipt of the maximum schedular 
evaluation since the effective date of service connection.  
There has been no period since the effective date of the 
grant of service connection when the veteran has met the 
criteria for an extraschedular evaluation.

Accordingly, the Board finds that the criteria for an 
original rating greater than 10 percent for tinnitus are not 
met.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.87, Diagnostic Code 6260.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

